Exhibit 10.2
AMENDMENT
TO
CHANGE OF CONTROL SEVERANCE AGREEMENT
This AMENDMENT TO CHANGE OF CONTROL SEVERANCE AGREEMENT is entered into as of
July 7, 2011 (this “Amendment”) and amends that certain Change of Control
Severance Agreement, dated as of October 10, 2008 (the “Original Agreement”), by
and between Glu Mobile Inc., a Delaware corporation (the “Company”), and Eric
Ludwig, an individual (the “Employee”). The capitalized terms not otherwise
defined herein have the respective meanings given to them in the Original
Agreement.
RECITALS
WHEREAS, it is expected that the Company from time to time will consider the
possibility of a Change of Control. The Company’s Board of Directors (the
“Board”) recognizes that such consideration can be a distraction to the Employee
and can cause the Employee to consider alternative employment opportunities;
WHEREAS, the Board believes that it is in the best interests of the Company and
its stockholders to provide the Employee with an incentive to continue his
employment and to maximize the value of the Company upon a Change of Control for
the benefit of its stockholders; and
WHEREAS, in connection with its regular executive compensation review, the
Compensation Committee of the Board determined that it was in the best interests
of the Company’s stockholders to amend the severance benefits that the Employee
would otherwise receive upon termination of his employment following a Change of
Control.
AGREEMENTS
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
the continued employment of the Employee by the Company, the parties agree as
follows:
1. Section 4(a) of the Original Agreement is amended to provide the Employee
with revised benefits in the event of a termination of his employment following
a Change of Control. Section 4(a) of the Original Agreement is hereby amended to
read in its entirety as follows:
“(a) Termination Following a Change of Control. If the Employee’s employment
with the Company is terminated without Cause or is terminated as a result of an
Involuntary Termination at any time within twelve (12) months after a Change of
Control and the Employee delivers to the Company within sixty (60) days
following such termination a general release of claims in favor of the Company
(the release of which shall not include any release of claims pursuant to which
the Employee is entitled to indemnification with respect to thereof) (the
“Release”), then the Employee will be entitled to the following severance
benefits (which shall be payable not later than sixty (60) days following
receipt by the Company of the Release, and subject to the time limitations set
forth in Section 5):
(i) twelve (12) months of the Employee’s then-current annual base salary,
payable in a lump sum.
(ii) the Employee’s annual bonus for the year, based on the target potential
amount (not the amount actually payable), payable in a lump sum.

 

 



--------------------------------------------------------------------------------



 



(iii) each equity award that was granted by the Company to the Employee prior to
the Termination Date shall become fully vested and exercisable.
(iv) Until the earlier of (i) the date the Employee is no longer eligible to
receive continuation coverage pursuant to COBRA (as defined below), or
(ii) twelve (12) months from the Termination Date, the Company shall reimburse
the Employee for continuation coverage pursuant to COBRA as was in effect for
the Employee (and any eligible dependents) on the day immediately preceding the
Termination Date; provided, however, that (i) the Employee constitutes a
qualified beneficiary, as defined in Section 4980B(g)(l) of the Code; and
(ii) the Employee timely elects continuation coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”).”
2. Except as expressly modified by this Amendment, all terms of the Original
Agreement shall remain unmodified and in full force and effect. In any case of
any conflict between any term and/or condition of this Amendment and any term
and/or condition of the Original Agreement, the terms and/or conditions of this
Amendment shall prevail, precede, govern and supersede such conflicting terms
and/or conditions.
3. The Original Agreement and this Amendment constitute the entire agreement
between the parties with respect to the subject matter hereof and supersedes and
replaces any and all prior and contemporaneous agreements with respect to the
subject matter hereof, whether written or oral between the parties related
thereto.
4. This Amendment will be governed and construed by the law designated for the
interpretation and construction of the provisions of the Original Agreement.
5. No modification of this Amendment shall be of any force or effect unless made
in writing and signed by each of the Company and the Employee.
6. This Amendment may be executed in one or more counterparts, each of which
will be deemed to be an original, but all of which, together, shall constitute
one and the same instrument.
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representatives as follows:

                  Glu Mobile Inc.   Employee    
 
               
By:
  /s/ William J. Miller
 
  By:   /s/ Eric R. Ludwig
 
    Signature   Signature    
 
               
Name:
  William J. Miller   Name:   Eric R. Ludwig    
 
               
Title:
  Chairman            

 

 